          Case 1:18-cv-10476-LGS Document 158 Filed 12/01/20 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
ALLISON NAVAR, et al.,                                        :
                                             Plaintiffs,      :   18 Civ. 10476 (LGS)
                                                              :
                           -against-                          :        ORDER
                                                              :
WALSH CONSTRUCTION COMPANY II, LLC, :
et al.,                                                       :
                                             Defendants. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on November 12, 2020, Defendants filed a motion to strike the consents of

opt-in Plaintiffs Jill Bramwell, Samantha Little and Carolyn Dorsett (the “Motion”) (Dkt. No.

143), along with a memorandum of law in support of the Motion (Dkt. No. 144); the Declaration

of Mark A. Konkel (the “Konkel Declaration”) and accompanying exhibits (Dkt. No. 145); and

the Declaration of Benjamin D. Sandahl (the “Sandahl Declaration”) and accompanying exhibits

(Dkt. No. 146).

        WHEREAS, on November 12, 2020, Defendants filed a motion to redact and file under

seal unredacted versions of Exhibit E to the Konkel Declaration (Dkt. No. 148) and Exhibit G to

the Sandahl Declaration (Dkt. No. 149), which contain “non-public and sensitive business

information,” (the “Motion to Seal”). Dkt. No. 147.

        WHEREAS, on November 13, 2020, the Court issued an Order directing Plaintiffs to file

any responsive letter to the Motion to Seal by November 17, 2020, and no such responsive letter

was filed. It is hereby

        ORDERED that, Defendants’ Motion to Seal is GRANTED. The unredacted version of

Exhibit E to the Konkel Declaration at Docket No. 148 and the unredacted version of Exhibit G to

the Sandahl Declaration at Docket No. 149 will remain sealed and only the parties and individuals

identified in the attached Appendix will have access. Although “[t]he common law right of public
         Case 1:18-cv-10476-LGS Document 158 Filed 12/01/20 Page 2 of 5


access to judicial documents is firmly rooted in our nation’s history,” this right is not absolute, and

courts “must balance competing considerations against” the presumption of access. Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks

omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as

to access is one best left to the sound discretion of the trial court, a discretion to be exercised in

light of the relevant facts and circumstances of the particular case.”). Filing the above-referenced

documents in redacted form is necessary to prevent the unauthorized dissemination of confidential

business information.

        The Clerk of Court is respectfully directed to close the motion at Docket No. 147

Dated: December 1, 2020
       New York, New York




                                                   2
             Case 1:18-cv-10476-LGS Document 158 Filed 12/01/20 Page 3 of 5




SOUTHERN DISTRICT OF NEW YORK

Allison Navar and Camille Robertson, on behalf              Index No. 1:18-CV-10476
of themselves and others similarly situated,
                                                            APPENDIX
                           Plaintiffs,

                    -against-

Walsh Construction Company II, LLC, Skanska
USA Civil Northeast, Inc. and Skanska USA
Building, Inc.,

                           Defendants.


         Defendants Walsh Construction Company II, LLC (“Walsh”) and Skanska USA Civil

Northeast, Inc. (“Skanska Civil”), and Skanska USA Building, Inc. (“Skanska Building,” and

together with Skanska Civil, the “Skanska Defendants”) submit this appendix to their joint letter

motion to file certain exhibits with redactions, dated November 12, 2020, pursuant to Individual

Rule I.D.3 and the Court’s Order dated November 23, 2020 (ECF No. 151).

         Walsh requests that the sealed version of Exhibit E, a copy of Jill Bramwell’s Separation

Agreement and General Release, executed September 14, 2020, be accessible to the following:

                   Jill Bramwell (Purported Opt-In Plaintiff)

                   All counsel of record:

                    o      Mark Konkel, Kelley Drye, Counsel for Walsh

                    o      Barbara Hoey, Kelley Drye, Counsel for Walsh

                    o      Nidhi Srivastava, Kelley Drye, Counsel for Walsh

                    o      Mariann Meier Wang, Cuti Hecker Wang, Counsel for Plaintiffs

                    o      Daniel Maimon Kirschenbaum, Joseph & Kirschenbaum, Counsel for
                           Plaintiffs

                    o      Denise Schulman, Joseph & Kirschenbaum, Counsel for Plaintiffs




4840-2813-1283v.1
           Case 1:18-cv-10476-LGS Document 158 Filed 12/01/20 Page 4 of 5




                 o      Lucas Buzzard, Joseph & Kirschenbaum, Counsel for Plaintiffs

                 o      Jacqueline Kalk, Littler Mendelson, Counsel for the Skanska Defendants

                 o      Amber Spataro, Littler Mendelson, Counsel for the Skanska Defendants

                 o      Benjamin Sandahl, Littler Mendelson, Counsel for the Skanska
                        Defendants

       The Skanska Defendants request that the sealed version of Exhibit G, a copy of the Letter

Agreement between Skanska Building and Samantha Little, dated May 29, 2020, be accessible to

the following:

                Samantha Little (Purported Opt-In Plaintiff)

                All counsel of record:

                 o      Mark Konkel, Kelley Drye, Counsel for Walsh

                 o      Barbara Hoey, Kelley Drye, Counsel for Walsh

                 o      Nidhi Srivastava, Kelley Drye, Counsel for Walsh

                 o      Mariann Meier Wang, Cuti Hecker Wang, Counsel for Plaintiffs

                 o      Daniel Maimon Kirschenbaum, Joseph & Kirschenbaum, Counsel for
                        Plaintiffs

                 o      Denise Schulman, Joseph & Kirschenbaum, Counsel for Plaintiffs

                 o      Lucas Buzzard, Joseph & Kirschenbaum, Counsel for Plaintiffs

                 o      Jacqueline Kalk, Littler Mendelson, Counsel for the Skanska Defendants

                 o      Amber Spataro, Littler Mendelson, Counsel for the Skanska Defendants

                 o      Benjamin Sandahl, Littler Mendelson, Counsel for the Skanska
                        Defendants




                                                 -2-
        Case 1:18-cv-10476-LGS Document 158 Filed 12/01/20 Page 5 of 5




Dated: November 25, 2020

KELLEY DRYE & WARREN LLP               LITTLER MENDELSON, P.C.



_/s/Nidhi Srivastava________________   ___/s/ Benjamin Sandahl__________________
    Mark A. Konkel                       Amber M. Spataro (admitted pro hac vice)
    Nidhi Srivastava                     Jacqueline E. Kalk (admitted pro hac vice)
    101 Park Avenue                      Benjamin D. Sandahl (admitted pro hac vice)
    New York, New York 10178             One Newark Center, 8th Floor
    mkonkel@kelleydrye.com               Newark, New Jersey 07102
    asmilowitz@kelleydrye.com            aspataro@littler.com
    Phone: (212) 808-7800                jkalk@littler.com
    Facsimile: (212) 808-7898            bsandahl@littler.com
    Attorneys for Defendant Walsh        Phone: (973) 848-4700
    Construction Company II, LLC         Facsimile: (973) 643-5626
                                         Attorneys for Defendants Skanska USA Civil
                                         Northeast Inc. & Skanska USA Building Inc.




                                       -3-
